

PROMISSORY NOTE
$40,000,000.00    March 30, 2012
    New York, New York


FOR VALUE RECEIVED, NEW YORK RECOVERY OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership (the “Borrower”), hereby promises to pay to Capital One,
National Association (the “Lender”), in accordance with the Credit Agreement
referred to below, the principal sum of FORTY MILLION DOLLARS (or such lesser
amount as shall equal the aggregate unpaid principal amount of the Loans made by
the Lender to Borrower under the Credit Agreement), in lawful money of the
United States of America and in immediately available funds, on the dates and in
the principal amounts provided in the Credit Agreement, and to pay interest on
the unpaid principal amount of each such Loan, at such office, in like money and
funds, for the period commencing on the date of such Loan until such Loan shall
be paid in full, at the rates per annum and on the dates provided in the Credit
Agreement.
This Note is one of the Notes referred to in the Credit Agreement dated as of
March 30, 2012 (as modified and supplemented and in effect from time to time,
the “Credit Agreement”) among Borrower, the lenders party thereto (including the
Lender) and Capital One, National Association, as Administrative Agent, and
evidences Loans made by the Lender thereunder. Terms used but not defined in
this Note have the respective meanings assigned to them in the Credit Agreement.
The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.
Should the indebtedness represented by this Note or any part thereof be
collected at law or in equity, or in bankruptcy, receivership or any other court
proceeding (whether at the trial or appellate level), or should this Note be
placed in the hands of attorneys for collection upon default, Borrower agrees to
pay, in addition to the principal, interest and other sums due and payable
hereon, all costs of collecting or attempting to collect this Note, including
reasonable attorneys’ fees and disbursements.
All parties to this Note, whether principal, surety, guarantor or endorser,
hereby waive presentment for payment, demand (except as set forth in the Credit
Agreement), protest, notice of protest and notice of dishonor.
Except as permitted by Section 10.04 of the Credit Agreement, this Note may not
be assigned by the Lender.



--------------------------------------------------------------------------------



In the event that this Note is transferred by the Lender to another party,
Borrower shall not be required to recognize such transfer until Borrower has
been sent a notice of the transfer of this Note by the transferor and the
transferee.
This Note may only be amended by an instrument in writing executed by Borrower
and the Lender.
This Note shall be governed by, and construed in accordance with, the law of the
State of New York.
NEW YORK RECOVERY OPERATING PARTNERSHIP, L.P., a Delaware limited partnership


By:
American Realty Capital New York Recovery REIT, Inc., a Maryland corporation,
its general partner



By:
                        
Name:
Title:




